

116 S3737 IS: Strengthening the Public Health Workforce Act
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3737IN THE SENATE OF THE UNITED STATESMay 14, 2020Ms. Smith (for herself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo improve the public health workforce loan repayment program.1.Short titleThis Act may be cited as the Strengthening the Public Health Workforce Act.2.Public health workforce loan repayment programSection 776 of the Public Health Service Act (42 U.S.C. 295f–1) is amended—(1)in subsection (a)—(A)by striking supply of and inserting supply of, and encourage recruitment of,; and(B)by striking Federal,;(2)in subsection (b)—(A)in paragraph (1)(A)—(i)by striking accredited academic educational institution in a State or territory in the final year and inserting institution of higher education in the final semester (or equivalent);(ii)by striking or health professions degree or certificate and inserting degree, a health professions degree, or a degree in computer science, information science, information systems, information technology, or statistics; (iii)by striking Federal,; and(iv)by adding or after the semicolon at the end;(B)in paragraph (1)(B)—(i)in clause (i)—(I)by striking accredited educational institution in a State or territory and inserting institution of higher education; and(II)by striking or health professions degree or certificate and inserting degree, a health professions degree, or a degree in computer science, information science, information systems, information technology, or statistics; and(ii)in clause (ii), by striking Federal,; and(C)in paragraph (4), by striking section 455(m), 428J, 428K, 428L, or 460 and inserting section 428K or 428L;(3)in subsection (c)—(A)in paragraph (1), by striking or certificate; and(B)in paragraph (2)—(i)by striking Federal,; and(ii)by striking equal to the greater of— and all that follows through the end of subparagraph (B) and inserting of at least 2 consecutive years;;(4)in subsection (d)—(A)by amending paragraph (1) to read as follows:(1)In generalA loan repayment provided for an individual under a written contract under the Program shall consist of payment, in accordance with paragraph (2), for the individual toward the outstanding principal and interest on education loans incurred by the individual in the pursuit of the relevant degree in accordance with the terms of the contract.;(B)in paragraph (2)—(i)by striking For each year and inserting the following:(A)In generalFor each year; and(ii)by adding at the end the following: (B)ConsiderationsThe Secretary may take action in making awards to ensure that— (i)not less than 50 percent of contracts under subsection (c) are awarded to individuals, who at the time of entering into the contract, are not employed by a local, State, or tribal public health agency or a related training fellowship, as recognized by the Secretary; and(ii)the contracts provided under subsection (c) are equitably distributed among—(I)the geographical regions of the United States; and(II)local, State, and tribal public health departments.; and(C)by amending paragraph (3) to read as follows:(3)Tax treatment of paymentsFor purposes of the Internal Revenue Code of 1986, a payment made under this section shall be treated in the same manner as an amount received under section 338B(g), as described in section 108(f)(4) of such Code.;(5)in subsection (e)—(A)by striking receiving a degree or certificate from a health professions or other related school and inserting with a contract to serve under subsection (c); and(B)by inserting or extended after postponed;(6)by redesignating subsection (g) as subsection (h);(7)by inserting after subsection (f) the following:(g)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965. (2)Full-timeThe term full-time, with respect to employment, means employment— (A)with a single qualifying employer for not less than 30 hours per week; or (B)with 2 or more qualifying employers for a total of not less than 30 hours per week. (3)Education loanThe term education loan means—(A)any loan made, insured, or guaranteed under part B, D, or E of title IV of the Higher Education Act of 1965; (B)any loan made under subpart II of part A of this title or part E of title VIII; (C)a private education loan, as defined in section 140 of the Truth in Lending Act; or (D)any other loan funded, insured, or guaranteed by any Federal agency that is not the Department of Education and that is issued directly to a student.; and(8)in subsection (h), as so redesignated, by striking $195,000,000 for fiscal year 2010, and such sums as may be necessary for each of fiscal years 2011 through 2015 and inserting $200,000,000 for each of fiscal years 2020 through 2025.